Per Curiam.

Section 2731.05, Revised Code, provides that “the writ of mandamus must not be issued where there is a plain and adequate remedy in the ordinary course of the law.”
This court has held in State, ex rel. Libbey-Owens-Ford Class Co., v. Industrial Commission, 162 Ohio St., 302, 123 N. E. (2d), 23, that, “before a writ of mandamus will be granted by the Supreme Court under its constitutional powers as contained in Section 2 of Article IV of the Ohio Constitution, a clear legal right thereto must be shown, and the burden of establishing such right is upon the relator”; and that “a writ of mandamus will ordinarily be refused by the Supreme Court under its constitutional powers unless the relator shows affirmatively that there is no plain and adequate remedy in the ordinary course of the law, including equitable remedies.” (Emphasis supplied.)
The demurrer to the petition is sustained on the sole ground that there is another adequate ordinary remedy by way of injunction, and the petition is dismissed.

Demurrer sustained and petition dismissed.

Zimmerman, Stewart, Bell, Taet, Matthias and Herbert, JJ., concur.